El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Mediante el presente recurso, la parte peticionaria soli-cita de este Tribunal la revocación de una resolución emi-tida por el Tribunal de Circuito de Apelaciones, la cual de-claró no ha lugar la solicitud de expedición de un auto de revisión administrativa. El Tribunal de Circuito de Apela-ciones fundamentó su decisión de no expedir el auto solici-tado en que el recurso no fue perfeccionado conforme a derecho, debido a deficiencias en el apéndice. Las deficien-cias señaladas consisten en no haber incluido en el apén-dice del recurso de revisión copia de ciertos documentos presentados en evidencia ante el foro administrativo.
*185Nos corresponde determinar si constituye un requisito jurisdiccional el incluir en el apéndice de un recurso de revisión administrativa, presentado ante el Tribunal de Circuito de Apelaciones, copia de la prueba documental presentada ante la agencia recurrida.
HH
The Palmas Academy es una institución sin fines de lu-cro que ofrece un programa denominado Montesori, el cual provee un sistema de enseñanza no estructurado que per-mite mayor flexibilidad en la selección de las actividades que los niños pueden desempeñar.
La Sra. Ilia Emmanuelli, madre del menor H.C.E., soli-citó admisión para su hijo en la referida institución educativa. Los padres del menor interesaban que el niño fuera admitido en el programa preescolar que ofrecía dicha institución.(1) Según el Informe de Evaluación Psicomé-trico que le fuera practicado al menor por la Dra. Alice M. Ouslán, realizado como parte de los requisitos de admisión a la referida institución académica, éste confronta ciertos problemas: dificultad del habla y demora en su desarrollo neurológico, comunicológico, perceptual-motor, cognosci-tivo y de conducta. (2) Se describió su nivel de funciona-miento intelectual como promedio bajo y se recomendó que el menor formara parte de un grupo preescolar pequeño y bien estructurado.(3) Los resultados de la referida prueba fueron informados a The Palmas Academy.
Entre los requisitos de admisión se establecía que, de ser necesario, se le administrarían exámenes adicionales a los niños solicitantes.(4) Al menor H.C.E. se le requirió to-*186mar un examen. Con posterioridad a la administración del referido examen, la Sra. Marisol Collazo, en representa-ción de The Palmas Academy, le remitió a la señora Em-manuelli una carta fechada 6 de agosto de 1999,(5) en la cual le notificó que su hijo no había sido admitido a dicha institución educativa por los motivos siguientes:
1. Admissions tests show that he is below his grade level.
2. The Psychometric and psychological exam report shows specific recommendations for a structured learning environment.
3. The Psychometric and psychological exam report recommend a student and teacher ratio of ten students to one teacher.
4. Specific recommendations for consistent, dedicated attention to the child.
5. Specific recommendations for a traditional school learning environment.
El 25 de agosto de 1999 la señora Emmanuelli presentó una querella contra The Palmas Academy, ante la Oficina del Procurador de Personas con Impedimento (en adelante O.P.P.I.), en la cual adujo que la querellada había denegado la admisión del menor a causa de su condición. Solicitó, además, que se investigara el porqué se le había negado al menor la admisión a dicha institución educativa, si ésta se beneficiaba de fondos federales que recibía por razón de su comedor escolar.
El 13 de abril de 2000 la O.P.P.I. emitió su resolución final y notificó a las partes con copia de ésta.(6) Concluyó que el niño H.C.E. era una persona impedida y que The Palmas Academy violó las disposiciones de la Ley Federal de Rehabilitación de 1973(7) al no admitirlo, toda vez que la referida institución es recipiente de fondos federales que *187obtiene a través del Departamento de Educación de Puerto Rico. Por tal razón, adjudicó la indemnización siguiente:
1. The Palmas Academy le pagará a los querellantes diez mil dólares como compensación por los daños sufridos como consecuencia de sus acciones.
2. The Palmas Academy le reembolsará los cien dóla-res de cuota de solicitud de admisión a los querellantes.
3. The Palmas Academy deberá corregir toda su docu-mentación oficial para incluir en sus avisos que no discri-mina por razón de impedimentos.
4. The Palmas Academy deberá pagar mil dólares en honorarios de abogados.
Insatisfecha con la determinación de la agencia admi-nistrativa, la querellada presentó una moción de reconsi-deración el 3 de mayo de 2000 ante la O.P.P.I.(8) Dicha mo-ción de reconsideración fue declarada “no ha lugar” el 23 de mayo de ese mismo año.(9)
The Palmas Academy recurrió ante el Tribunal de Cir-cuito de Apelaciones, mediante solicitud de revisión administrativa.!10) El foro intermedio apelativo emitió una resolución el 31 de agosto de 2000, mediante la cual denegó dicho recurso, copia de cuya notificación se archivó en autos el 5 de septiembre de ese mismo año. Dicho foro deter-minó que no podía ejercer su función revisora en cuanto a los errores señalados, toda vez que, en contravención a lo dispuesto en la Regla 59(E) del Reglamento del Tribunal de Circuito de Apelaciones (en adelante Reglamento del TCA),(11) no se había incluido en el apéndice de la solicitud de revisión cierta evidencia documental que estuvo ante la consideración del foro administrativo, en la que se funda-mentó su determinación. Los documentos a los cuales hizo referencia son: (1) la copia del examen de admisión que le *188fue suministrado al menor por The Palmas Academy; (2) copia de un informe suscrito por el Dr. Miguel Cerón, pe-diatra del menor; (3) copia de su expediente médico, y (4) copia del contenido del testimonio ofrecido por los agentes de The Palmas Academy, en la vista administrativa, en lo concerniente a cómo es un día de clase típico en la institu-ción educativa.
El 20 de septiembre de 2000 The Palmas Academy pre-sentó una moción de reconsideración ante el Tribunal de Circuito de Apelaciones,(12) la cual fue declarada no ha lu-gar el 29 de septiembre de 2000.(13) Se archivó en autos copia de la notificación de la referida resolución el 10 de octubre de 2000. (14)
El 9 de noviembre de 2000 The Palmas Academy pre-sentó ante nos una petición de certiorari. Le imputó al foro intermedio apelativo la comisión de los errores siguientes:
1. ERRO [SIC] EL TRIBUNAL DE CIRCUITO DE APELA-CIONES AL DENEGAR EL AUTO SOLICITADO LUEGO DE CONCLUIR QUE LA PETICIONARIA NO ACOMPAÑO [SIC] EN SU RECURSO DE REVISION [SIC] LA EVIDENCIA NE-CESARIA PARA EJERCER SU FUNCION [SIC] REVISORA SOBRE LOS ERRORES SEÑALADOS.
2. ERRO [SIC] EL TRIBUNAL DE CIRCUITO DE APELA-CIONES AL CONCLUIR QUE LA INCLUSION [SIC] DE CO-PIA DEL EXAMEN DE ADMISION [SIC] SUMINISTRADO AL MENOR RECURRIDO EN EL APENDICE [SIC] DEL RE-CURSO DE REVISION [SIC] PRESENTADO POR LA PETI-CIONARIA ERA INDISPENSABLE PARA PODER EJERCER SU FUNCION [SIC] REVISORA, CUANDO TODOS LOS ERRORES ALLI [SIC] SEÑALADOS MUY BIEN PUDIERON SER ADJUDICADOS INDEPENDIENTEMENTE DEL CON-TENIDO DE DICHO DOCUMENTO.
3. ERRO [SIC] EL TRIBUNAL DE CIRCUITO DE APELA-CIONES AL CONCLUIR QUE LA PETICIONARIA NO IN-CLUYO [SIC] COPIA DEL INFORME MEDICO [SIC] DEL DR. MIGUEL CERON [SIC] EN EL APENDICE [SIC] DE SU *189RECURSO DE REVISION [SIC], CUANDO LO CIERTO ES QUE DICHO DOCUMENTO FUE INCLUIDO COMO APEN-DICE [SIC] XIII DE DICHO ESCRITO.
4. ERRO [SIC] EL TRIBUNAL DE CIRCUITO DE APELA-CIONES AL CONCLUIR QUE LA PETICIONARIA NO EVI-DENCIO [SIC] EN SU RECURSO DE REVISION [SIC] EL CONTENIDO DE LA NARRACION [SIC] QUE OFRECIERA EN LA VISTA ADMINISTRATIVA A LOS EFECTOS DE ES-TABLECER COMO ES UN DIA [SIC] TIPICO [SIC] EN SU SALON [SIC] DE CLASES, CUANDO DICHA INFORMA-CION [SIC] NO ERA PERTINENTE A LA ADJUDICACION [SIC] DE LOS ERRORES ALLI [SIC] SEÑALADOS.
5. ERRO [SIC] EL TRIBUNAL DE CIRCUITO DE APELA-CIONES AL ABUSAR DE SU DISCRECION [SIC] Y NE-GARLE A LA PETICIONARIA SU DERECHO A REVISION [SIC] JUDICIAL. Petición de certiorari, págs. 7-8.
El 9 de marzo de 2001, en reconsideración, expedimos el auto de certiorari solicitado. Con el beneficio de la compare-cencia de ambas partes, nos encontramos en posición de resolver.
HH HH
El Art. 4.002(g) de la Ley de la Judicatura de Puerto Rico de 1994,(15) provee que el Tribunal de Circuito de Apelaciones conocerá “[m]ediante auto de revisión, a ser expedido discrecionalmente, de las decisiones, reglamentos, órdenes y resoluciones de cualquier agencia administrativa”.
La See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante Ley de Procedimiento Administrativo Uniforme)/16) dispone lo siguiente:
Una parte adversamente afectada por una orden o resolu-ción final de una agencia y que haya agotado todos los reme-*190dios provistos por la agencia o por el organismo administra-tivo apelativo correspondiente podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones, den-tro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presentación oportuna de una mo-ción de reconsideración/17) La parte notificará la presenta-ción de la solicitud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión. La notificación podrá hacerse por correo. (Enfasis suplido.)
Surge de las disposiciones precitadas el propósito de establecer un procedimiento uniforme de revisión de las determinaciones finales de una agencia administrativa. A tono con esa visión, en Martínez v. Depto. del Trabajo, 145 D.P.R. 588, 592 (1998),(18) establecimos que del len-guaje de la See. 4.2 de la Ley de Procedimiento Adminis-trativo Uniforme, supra, surge claramente la intención legislativa de que los recursos de revisión se perfeccionen y notifiquen a las partes dentro del término de treinta *191días, contados desde el archivo, en autos de copia de la orden o resolución final de la agencia administrativa. Es-tos requisitos son de naturaleza jurisdiccional.(19)
La Regla 83 del Reglamento del Tribunal de Circuito de Apelaciones(20) dispone, entre otras cosas, que dicho foro, a solicitud de parte o por iniciativa propia, podrá denegar un recurso discrecional por no haber sido perfeccionado de acuerdo con la norma aplicable. La Regla 59(E) de este Reglamento, supra, dispone que todo recurso de revisión incluirá un apéndice con una serie de documentos que enumera la referida norma reglamentaria. Debido a que el término para perfeccionar un recurso de revisión administrativa es jurisdiccional, el apéndice deberá completarse y presentarse dentro de dicho término. En su defecto, el referido recurso no se habrá perfeccionado y el foro intermedio apelativo carecerá de jurisdicción para dilucidar los méritos del asunto.(21)
La Regla 59(E) del Reglamento del Tribunal de Circuito de Apelaciones, supra, detalla aquellos documentos que son esenciales, de los cuales se debe incluir copia en el apéndice. Dispone lo siguiente:
(E) Apéndice.—
(1) La solicitud incluirá un apéndice que contendrá una co-pia literal de:
(a) Las alegaciones de las partes ante la agencia, a saber: la solicitud original, la querella o la apelación, las contestacio-nes a las anteriores hechas por las demás partes.
(b) En el caso de la impugnación de una regla o regla-mento, si no hubiere un trámite previo ante el foro adminis-trativo, dicha regla o reglamento constituirá la primera parte del apéndice.
(c) La orden, resolución o providencia administrativa cuya revisión se solicita, incluyendo las determinaciones de hechos *192y las conclusiones de derecho en que esté fundada, si las hubiere.
(d) Toda moción, resolución u orden necesaria para acre-ditar la interrupción y reanudación del término para presen-tar la solicitud de revisión.
(e) Toda resolución u orden, y toda moción o escrito de cualquiera de las partes que forme parte del expediente original administrativo, en los cuales se discuta expresamente cualquier asunto planteado en la solicitud de revisión, o que sean relevantes a ésta.
(f) Cualquier otro documento que forme parte del expe-diente original en la agencia y que pueda ser útil al Tribunal de Circuito de Apelaciones en' la resolución de la controversia.
(g) En caso de que en apoyo al escrito de revisión se haga referencia a una regla o reglamento, deberá incluirse en el apéndice el texto de la(s) regla(s) o la(s) sección(es) del regla-mento que sea(n) pertinente(s). (Énfasis suplido.)
En el caso de autos, el Tribunal de Circuito de Apelacio-nes desestimó el recurso de revisión administrativa pre-sentado, al concluir que la recurrente había omitido incluir como parte del apéndice del recurso “parte de la evidencia que estuvo ante la consideración del foro administrativo y en la que se fundamenta la decisión recurrida”.(22) Funda-mentó su determinación en que, a su juicio, no se había dado cumplimiento a la Regla 59(E)(f) del Reglamento del Tribunal de Circuito de Apelaciones, supra, ya que la recu-rrente había omitido incluir en el apéndice la evidencia documental que formaba parte del expediente original en la agencia y que el Tribunal de Circuito de Apelaciones consideró como necesario en la atención y resolución del asunto ante sí.
La Regla 59(E) del Reglamento del Tribunal de Circuito de Apelaciones, supra, no hace referencia alguna a que la parte recurrente esté obligada a incluir en el apéndice que acompaña el recurso de revisión administrativa la prueba documental considerada por la agencia al emitir su determinación final. Nunca hemos considerado como un re-*193quisito jurisdiccional la inclusión en el apéndice del re-curso de revisión de la prueba documental que consideró la agencia recurrida y que formó parte del expediente original ante sí. La Ley de Procedimiento Administrativo Uni-forme provee a la parte adversamente afectada por una determinación administrativa final el derecho a que el Tribunal de Circuito de Apelaciones determine discrecional-mente si habrá de entender en los méritos del recurso. Se-gún provee la mencionada See. 4.2 del referido estatuto, la revisión administrativa es el recurso para revisar los mé-ritos de una resolución u orden final de una agencia admi-nistrativa, disponible para una parte afectada. Debido a que podría resultar muy costoso y oneroso para esa parte reproducir toda la prueba documental considerada por la agencia administrativa, exigir la inclusión de copia de ésta tendría el efecto de menoscabar el remedio exclusivo que provee la Ley de Procedimiento Administrativo Uniforme. Por tal razón, la Regla 59(E)(f) del Reglamento del Tribunal de Circuito de Apelaciones, supra, al requerir que se acompañe en el apéndice cualquier otro documento que forme parte del expediente original en la agencia y que pueda ser útil a ese tribunal en la resolución de la contro-versia, no puede interpretarse como que exige la inclusión en éste de copia de toda la prueba documental ofrecida en evidencia durante el trámite administrativo como requisito jurisdiccional.
La Regla 77(C) del Reglamento del Tribunal de Circuito de Apelaciones(23) dispone lo siguiente:
(C) Legajo en revisión administrativa.— El legajo en los ca-sos de revisión administrativa consistirá del apéndice que debe formar parte del escrito, junto al apéndice que debe for-mar parte del alegato de la parte recurrida, más una exposi-ción de la prueba testifical cuando así lo autorice el tribunal. En todo caso el Tribunal de Circuito de Apelaciones, motu pro-*194prio o a solicitud de parte, podrá ordenar la elevación del ex-pediente original. (Enfasis suplido.)
La citada regla provee efectivamente para que el foro intermedio apelativo, motu proprio o a solicitud de parte, ordene la elevación del expediente original, de en-tender que es necesario para ejercer su discreción sobre la solicitud de expedición del auto solicitado. Por ello no resulta práctico requerir al recurrente que incurra en la costosa y onerosa misión de incluir copia de toda la prueba documental y material ofrecida y considerada por el foro administrativo. Si analizamos la naturaleza de la prueba que puede ser presentada ante la agencia administrativa, tenemos que colegir forzosamente lo oneroso que puede resultar para la parte recurrente reproducir toda la evidencia documental y material presentada. Existe evidencia que no podría ser reproducida para su inclusión en el apéndice del recurso de revisión, por su naturaleza intrínseca. Cierto tipo de evidencia real nunca podría ser reproducida para incluirla en un apéndice, razón por la cual la Regla 77 del Reglamento del Tribunal de Circuito de Apelaciones, supra, provee para que se eleven los autos originales ante la agencia, de manera que el Tribunal de Circuito de Apelaciones pueda tener ante sí toda la prueba presentada ante el foro administrativo.(24) De hecho, la agencia administrativa mantiene en sus autos toda la prueba documental, real, ilustrativa o demostrativa presentada durante la celebración de la vista administrativa. (25) Por tal razón, concluimos que no debe considerarse como un defecto jurisdiccional fatal que cause la desestimación de un recurso de revisión, el no incluir en su apéndice la prueba documen-*195tal, real, ilustrativa o demostrativa'presentada y conside-rada por la agencia en la vista administrativa.
La desestimación del recurso de revisión fue errónea, toda vez que el foro intermedio apelativo no podía requerir a la parte recurrente que incluyera en su apéndice la eviden-cia documental presentada ante la agencia administrativa. Exigir tal esfuerzo constituiría un disuasivo para que nues-tros ciudadanos no utilicen el remedio exclusivo del recurso que tienen disponible para revisar una decisión final de una agencia administrativa que les afecta.
HH [-H I — I
Por los fundamentos antes expuestos, se emitirá senten-cia mediante la cual se revoca la dictada por el Tribunal de Circuito de Apelaciones y se devuelve el caso a ese foro para la continuación de los procedimientos.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

C1) Apéndice, pág. 124.


(2) íd„ pág. 93.


(3) íd.


(4) íd., pág. 126. El inciso (2) de los Requisitos para Admisión de “The Palmas Academy” lee como sigue:
*186“2. Psychometric Evaluation (Preschool to Grade 6). Evaluation must include observations and recommendations plus additional testing if necessary.”


(5) Apéndice, pág. 156.


(6) íd., págs. 42-66.


(7) 29 U.S.C.A. sec. 701 et seg.


(8) Apéndice, pág. 67.


(9) íd., pág. 35.


(10) íd., pág. 5.


C11) 4 L.P.R.A Ap. XXII-A


(12) Apéndice, pág. 157.


(13) íd., pág. 187.


(14) íd., pág. 186.


(15) Ley Núm. 1 de 28 de julio de 1994, según enmendada, 4 L.P.R.A. sec. 22k(g).


(16) Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2172.


(17) La Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2165, dispone que:
“La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la resolución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agencia resol-viendo definitivamente la moción de reconsideración. Tal resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radi-cación de la moción de reconsideración. Si la agencia acoge la moción de reconside-ración pero deja de tomar alguna acción con relación a la moción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales.”


(18) Véase también Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635, 637 (1991).


(19) íd.


(20) 4 L.P.R.A. Ap. XXII-A.


(21) Martínez v. Depto. del Trabajo, supra; Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428, 430 (1984); Maldonado v. Pichardo, 104 D.P.R. 778, 783 (1976).


(22) Apéndice, pág. 4.


(23) 4 L.P.R.A. Ap. XXII-A.


(24) Véanse: J.E. Fontanet Maldonado, Principios y técnicas de la práctica fo-rense, 2da ed., Jurídica Editores, 2002, pág. 37 et seq.; E. Batista Ortiz, El abogado defensor puertorriqueño: litigación, vivencias, casos y coometarios, San Juan, Ed. Situm, 2001, Vol. II, pág. 349 et seq.; E.L. Chiesa Aponte, Tratado de derecho proba-torio: reglas de evidencia de Puerto Rico y federales, Santo Domingo, Ed. Corripio, 1998, T. II, pág. 1049 et seq.


(25) íd.